DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendments of 17 Feb 2021 have been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“connection points of the spindle”, as in claim 1
“hydraulic supply lines affixed to a rig floor”, as in claim 1
direct connections of the hydraulic actuators to the slips and bowl portion, as in claim 2
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Fig 2 illustrates the hydraulic actuator (#122) directly connected to what appears to be a single ‘ring shaped carrier’; however it is unknown how the hydraulic actuator would be able to retract and lower this overly large diameter element into the narrowing cone structure. In contrast it is shown in Fig 6 that an intermediate carrier ring is what is actually connected to the hydraulic actuator and not the larger of the two rings. For clarity, it is suggested that the figure be amended to show the two rings similar to Fig 6.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one hydraulic actuator has … a respective second end directly mechanically connected to each one of the plurality of slips” from claim 2 must be shown or the feature(s) canceled from the claim(s).  This embodiment is not found in the originally filed drawings. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein that at least one hydraulic actuator has a respective first end directly mechanically connected to the bowl portion and a respective second end directly mechanically connected to each of the plurality of slips …”
The hydraulic actuators (#122) are illustrated in Figures 1, 2 and 4; however the direct mechanical connection is not shown. It appears that the upper portion of the hydraulic cylinder is actually directly connected to the ‘intermediate ring shaped carrier (#126), especially taken into account the radial separation of the two elements (e.g. slips vs hydraulic cylinders – best seen in Fig 1). Also from Fig 2 and specification; the lower portion of the hydraulic cylinder (#122) appears to be directly connected to the spindle (“¶0020 – “respective oil passages #140 of the spindle #128 to form continuous fluid paths from the 
Claim(s) 9-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9 recites “… slips in the engaged configuration engage the pipe string having the diameter of D2 within the passage to transmit vertical loads and torque for rotation of the pipe string between the slips and the bowl portion”.
It is unclear how vertical loads are achieved when the slips rotate in relation to the bowl. The instant specification recites “Referring now to Fig 7, there is illustrated the drill floor rotary slip unit #100 installed in a rotary drive #150 of a rig floor #152. In the illustrated embodiment, the rotary drive #150 includes an API standard bushing #154 which receives, supports and rotates the main body #102 of the slip unit” … “Use of the slip unit #100 in a rotary drive #150 during breakout and makeup operations supports the pipe string vertical load while simultaneously transmitting torque from the rotary drive to rotate the pipe string in the borehole to prevent sticking of the pipe string when the pipe string is disconnected from the top drive” - ¶0021. It appears that in order to vertically support the drill pipe within the vertical passage #114, the slips would need to 
Claim(s) 10-17 depend from claim 9, therefore are also rejected under indefiniteness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Anthony (USP 8,235,105) in view Stuckey et al. (USP 3,999,260).
Regarding claim 1, Anthony discloses a hydraulic slip unit for a rotary drive of a rig floor, the slip unit comprising: 
a main body (Fig 1 #63 – support structure) including: 
a bowl portion (inclined hollow interior of #39 best seen in Fig 4 or Fig 9) defining a vertical passage (#35) therethrough along a central axis (Fig 2, 7 or Fig 17) and having a plurality of inclined surfaces (Fig 4 or Fig 9) converging downwardly toward the central axis, 
5a plurality of slips (#41) slidably mounted (Col 1 line 10 – “motion imparting devices at pivots #52 of arms #51 will cause the slips #41 to move downward and inward toward the center of opening #37” – interpreted as sliding along the incline surface) on the inclined surfaces for moving along the inclined surfaces, and 

a relatively upper, radially outward "open" position (Fig 6-10 – “The farther down the motion imparting member[s] pull upper arms #51 at pivot #52, the higher and farther the opposite ends of upper arms #51 at pivot point #56 and slips #41 are raised upward and outward from the central opening #37”) for releasing a pipe in the passage, and 
a 10relatively lower, radially inward "engaged" position (Fig 1-5 – “as each motion imparting device moves up, it raises end #52 of upper arms #51, either directly or though lower arms #53 or the like. This causes the other end #56 of the upper arm #51 to travel downward and inward towards the center of the opening #37, bringing the attached slip[s] #41 with it. This motion is used to engage the slips #41 against a pipe section in opening #37”) for engaging the pipe in the passage; 
Anthony discloses “the rotational embodiments of the invention, the rotational movement is imparted to the support wall #39 and/or support structure #63 which rotates the linkages and slips. This causes the held section[s] of pipe to rotate relative to the new section, causing them to be joined together” – (Col 13 line 25), further disclosing “the lifting structures may be electrical, hydraulic, pneumatic, or mechanical with the lifting and lowering force provided by motors, pistons engines or the like” (Col 6 
a swivel connected to the main body, wherein the swivel includes: 
a spindle attached to the bowl portion to rotate with the bowl portion, 
a sleeve that encircles the spindle and is slidably mounted thereto to rotate relative to the spindle, 
15wherein each of the spindle and the sleeve includes respective oil passages formed therein and connection points for the oil passages, and wherein the oil passages of the spindle are in fluid communication with the oil passages of the sleeve such that the connection points of the spindle are in fluid communication with the connection points of the sleeve during relative rotation of the sleeve with respect to the spindle, and 
20wherein the connection points of the spindle are in fluid communication with the actuators and the connection points of the sleeve are connectable to supply lines affixed to a rig floor; and 
whereby during rotation of the main body and the attached spindle relative to the rig floor, the sleeve does not rotate relative to the rig floor, and the connection points of the sleeve can be 25attached to the supply lines affixed to the rig floor, and fluid from the supply lines affixed to the rig floor can operate the  actuators to selectively move the slips between the "open" position and the "engaged" position during such rotation.  
Stuckey teaches a rotary power slip assembly which is removably mountable with a rotary drilling table which utilizes slips mounted in a rotary 
Specifically mapping claim to teaching:
a swivel connected to the main body, wherein the swivel includes: 
a spindle (#17 – section 16 has attached therebelow as by welding or the like a lower section #17 which includes cylinder housing #20, and is arranged for rotation with upper section #16) attached to the bowl portion (‘upper portion used to secure pipe section via slips #60, 61 and 62’) to rotate with the bowl portion, 
a sleeve (#35 ‘seal ring assembly’ of #13 – stationary housing) that encircles (Fig 1) the spindle [#17] and is slidably mounted (“internal surface of seal ring assembly #35 is provided with a pair of axially spaced apart recesses in which are mounted wiper seals #33 and #39 which are arranged to provide a wiping seal with the external surface of cylindrical housing #20, as shown” – Col 3 line 53) thereto to rotate relative to the spindle [#17], 
15wherein each of the spindle [#17] and the sleeve [#35] includes respective  passages (#24) formed therein and connection points for the passages, and wherein the passages of the spindle are in fluid communication with the passages of the sleeve such that the connection points (#22 or 23) of the spindle are in fluid communication with the connection points (#141) of the sleeve
20wherein the connection points [#22 or 23] of the spindle [#17] are in fluid communication (via #24 or 25) with the actuators [#28] and the connection points of the sleeve [#35] are connectable to supply lines (“pressurized air pressure is normally applied either through port #141” – Col 6 line 42) affixed (“stationary housing having first conduit means for transmitting pressurized fluid” – Col 8 line 63) to a rig floor (#12 – drilling floor ‘substructure’); and 
whereby during rotation of the main body [Anthony #63 – Col 12 line 49 and Anthony Col 4 line 62 – “the engagement/slip assembly is capable of rotational movement. In the embodiments having such a rotational assembly, this assembly acts to rotate the engagement/slip assembly, and hence rotate any pipe(s) held by that assembly to facilitate attachment to other sections of pipe”] and the attached spindle [Stuckey #17] relative to the rig floor, the sleeve [Stuckey #35] does not rotate relative to the rig floor, and the connection points of the sleeve [#141] can be 25attached (Fig 1) to the supply lines affixed to the rig floor [ #12], and fluid [air] from the supply lines affixed to the rig floor can operate the actuators to selectively move (Anthony Col 10 lines 6-20 and Stuckey Col 6 line 59-66) the slips between the "open" position and the "engaged" position during such rotation.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include rotational elements as taught by Stuckey in the device of Anthony, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to realize that absent a critical limitation, that pneumatics and hydraulics are well-known forms of control systems and would be interchangeable.
Regarding claim 2, as best understood by the indefinite rejection above, Anthony of the combination discloses wherein the at least one hydraulic actuator [#71] has a respective first end (bottom of cylinder) directly mechanically (Fig 16) connected to the bowl portion (Fig 16 illustrates inclined surface – ‘bowl portion’) and a respective12CRWK60-35179PATENT second end (upper rod end) directly mechanically connected (Fig 19) to each one of the plurality of slips [#41], and wherein extending the at least one hydraulic actuator moves (Col 6 line 33-“the automated movement of the slips is controlled by lever assemblies or linkages which establish the radial paths along which the slip assemblies extend and retract in relation to the center of the mouse hole”) the plurality of slips relative to the bowl 5portion.  
Regarding claim 3, Anthony of the combination discloses further comprising: 
a carrier ring (Figs. 5B and 9 ring of support structure #63) having a first portion and a second portion; 
wherein the first portion of the carrier ring is mechanically connected (Fig 5B) to the plurality of slips (#41) to receive mechanical loads from the slips and transmit mechanical loads to the slips; and 

whereby all mechanical loads transferred between the slips and the actuator pass through the carrier ring (Col 11 line 33+).  
Regarding claim 7, Anthony of the combination discloses wherein the carrier ring [Fig 5 or 6 #63] has an annular configuration (Fig 6) defining a central opening (required if drill pipe to be inserted) disposed along the central axis and comprising (interpreted that central opening is comprising) a portion of the vertical passage of the slip unit [Fig 4 #41].
Regarding claim 8, Anthony of the combination discloses wherein the central opening (Fig 4 illustrates cross section comprising an opening) of the carrier ring [#63] has a ring diameter (Fig 4 interpreted as ‘diameter of opening’) equal to a first diameter (any arbitrary diameter selected along inclined surface of opened slips as seen in Fig 9) defined by the spacing, measured across the central axis, between slips with the slips in the relatively upper, radially outward ‘open’ position (Fig 9).
Allowable Subject Matter
Claim(s) 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 recites wherein the carrier ring is disposed above the plurality of slips; however other than the actual location of this element, Anthony teaches an element that 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TARAS P BEMKO/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/           Examiner, Art Unit 3672
03 Mar 2022